Title: Board of Treasury to Virginia Delegates, 15 September 1788
From: Board of Treasury
To: Virginia Delegates


Gentlemen
Board of Treasury Septemr. 15th. 1788
We have considered the letter you did us the honor to write on the 12th Inst. and the Resolve of Congress of the 13th. June 1781 and beg leave to refer you to an Act of Congress of the 20th. February 1782; by which we apprehend Dr. Draper’s Account could only be settled at the Treasury of the United States; if he did not belong to the State of Virginia; which from his application to the Comptroller, he could not at that time have conceived to be the case.
Exclusive of this consideration, you will observe from a Resolve of Congress of the 29th. of February 1780; that the States could only pay the Balances due to their line, after deducting the advances made by the United States. It necessarily follows that the Auditors of the State in order to effect this settlement, should either have obtained from the Treasury of the United States, a state of the payments made; or have required such a statement from the person applying for a Settlement. Had this been done in the Settlement with Dr. Draper, the imposition which seems to have been practised could not have taken place.
Several instances have occurred to us where States have made large advances, from inattention or want of proper documents, which we do not consider as valid charges against the Union; if it holds good in one case, it will probably extend very far; and this consideration constrains us in the present instance to object to the advance made by the State of Virginia. We have the honor to be with great respect Gentlemen Your Most Obedient & Humble Servants

Samuel Osgood
Arthur Lee

